


Exhibit 10.21

 

AMENDMENT

TO

TEXAS ROADHOUSE, INC.

2004 EQUITY INCENTIVE PLAN

 

This is an Amendment to the Texas Roadhouse, Inc. 2004 Equity Incentive Plan
(the “Plan”) made effective as of  January 1, 2009 by Texas Roadhouse, Inc. (
the “Company”).

 

WHEREAS, the Company maintains the Plan; and

 

WHEREAS, the Company wishes to amend and conform the written terms of the Plans
to the requirements of Section 409A of the Internal Revenue Code of 1986;

 

NOW, THEREFORE, the Texas Roadhouse, Inc. 2004 Equity Incentive Plan is hereby
amended as follows:

 

Amendment

 

1.                                       Section 2(s) is amended to read as
follows:

 

“Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:

 

(i)  If the Common Stock is listed on any established stock exchange or traded
on The NASDAQ Stock Exchange, the Fair Market Value of a share of Common Stock
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or market (or the exchange or market
with the greatest volume of trading in the Common Stock) on the last market
trading day prior to the day of determination, as reported in The Wall Street
Journal or such other source as the Board deems reliable.

 

(ii)  In the absence of such markets for the Common Stock, the Fair Market Value
shall be determined in good faith by the Board by reasonable application of a
reasonable valuation method, considering any and all information the Board
determines relevant, consistent with Code Section 409A and Treasury Regulations
thereunder.

 

2.                                       Section 3(c)(i) is amended to add the
following sentence at the end thereof:

 

All constructions of this Plan shall be made in a manner the Committee believes
consistent with Options under the Plan not constituting “deferred compensation”
within the meaning of Code Section 409A, or, alternatively, to comply with Code
Section 409A’s requirements, and, with respect to Incentive Stock Options,
consistent with the Code and Regulations governing the preservation of their tax
treatment.

 

--------------------------------------------------------------------------------


 

3.                                       Section 6(c) is amended to read as
follows:

 

Exercise Price of a Nonstatutory Stock Option. The exercise price of each
Nonstatutory Stock Option shall be not less than the Fair Market Value of the
Common Stock subject to the Option on the date the Option is granted. 
Notwithstanding the foregoing, a Nonstatutory Stock Option may be granted with
an exercise price lower than that set forth in the preceding sentence if such
Option is granted pursuant to an assumption or substitution for another option
in a manner satisfying the provisions of Section 424(a) of the Code.

 

4.                                     Section 7(a) is amended to add the
following sentences after the first sentence thereof:

 

Stock bonus awards will be designed either to be exempt from the requirements of
Section 409A of the Code, or will be designed to be compliant with the
requirements of Section 409A of the Code; and the Stock Award Agreement setting
forth a stock bonus award will specify such design choice and will include any
necessary provisions to ensure the chosen treatment.  A stock bonus award may be
an immediate award of restricted stock at no cost to the Participant or a
restricted stock unit award providing for issuance of stock in the future
subject to satisfaction of vesting requirements.

 

5.                                     Section 7(b) is amended to add the
following sentence after the first sentence thereof:

 

Restricted stock awards will be designed either to be exempt from the
requirements of Section 409A of the Code, or will be designed to be compliant
with the requirements of Section 409A of the Code; and the Stock Award Agreement
setting forth a restricted stock award will specify such design choice and will
include any necessary provisions to ensure the chosen treatment.

 

6.                                     Section 11(a) is amended to add the
following to the end thereof:

 

If any adjustment under this Section would create a fractional Share or a right
to acquire a fractional share of Common Stock, such fractional share shall be
disregarded and the number of shares reserved under this Plan shall be the next
lower number of shares, rounding all fractions downward.  Any adjustment of a
Stock Option under this Section shall be made in such a manner so as not to
constitute a “modification” within the meaning of Section 424(h) of the Code
(even though such section may not otherwise be applicable).  Except as expressly
provided herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of Common Stock subject to an Option.

 

--------------------------------------------------------------------------------


 

7.                                     Section 12(a) is amended to read as
follows:

 

(a)  Amendment of Plan. The Board at any time, and from time to time, may amend
the Plan, but no action of the Board may:

 

(i)                                     Decrease the price of an Option to less
than the Fair Market Value on the date the Option was granted; or

 

(ii)                                  Extend the maximum term during which an
Option can be exercised, unless and until the Committee determines that such
extension does not cause the Option to cease to be exempt from Code Section 409A
because it does not constitute a deferral of compensation that would subject the
Option to the excise taxes provided under Code Section 409A.

 

Except as provided in Section 11(a) relating to Capitalization Adjustments, no
amendment shall be effective unless approved by the stockholders of the Company
to the extent stockholder approval is necessary to satisfy the requirements of
Section 422 of the Code.

 

8.                                        Section 12(e) is amended to read as
follows:

 

(e)  Amendment of Stock Awards. The Board at any time, and from time to time,
may amend the terms of any one or more Stock Awards as permitted by this
Section 12; provided, however, that the rights under any Stock Award shall not
be impaired by any such amendment unless (i) the Company requests the consent of
the Participant and (ii) the Participant consents in writing.

 

9.                                     Section 16 is added to the Plan as
follows:

 

                                             
16.                                   SECTION 409A COMPLIANCE.

 

It is intended that Stock Awards granted under the Plan shall be exempt from
taxation under Section 409A of the Code unless otherwise determined by the
Committee at the time of grant.  In that respect the Company, by action of its
Board, reserves the right to amend the Plan, and the Board and the Committee
each reserve the right to amend any outstanding Stock Award Agreement, to the
extent deemed necessary or appropriate either to exempt a Stock Award from
taxation under Section 409A or to comply with the requirements of Section 409A.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment to the Texas
Roadhouse, Inc. 2004 Equity Incentive Plan as of the Effective Date but actually
on the date(s) stated below.

 

 

 

TEXAS ROADHOUSE, INC.

 

 

 

 

 

By

/s/ Scott M. Colosi

 

 

Scott M. Colosi, Chief Financial Officer

 

 

 

 

Date:

December 26, 2008

 

--------------------------------------------------------------------------------
